Name: Regulation (EEC) No 1946/70 of the Commission of 29 September 1970 altering the period of validity of Regulation (EEC) No 1767/68 on the system of minimum prices for exports to third countries of flowering corms, bulbs and tubers
 Type: Regulation
 Subject Matter: prices;  agricultural activity;  trade;  plant product
 Date Published: nan

 Important legal notice|31970R1946Regulation (EEC) No 1946/70 of the Commission of 29 September 1970 altering the period of validity of Regulation (EEC) No 1767/68 on the system of minimum prices for exports to third countries of flowering corms, bulbs and tubers Official Journal L 215 , 30/09/1970 P. 0015 - 0015 Danish special edition: Series I Chapter 1970(II) P. 0541 English special edition: Series I Chapter 1970(II) P. 0614 Special edition in Czech Chapter 3 Volume 01 P. 189 - 189 Special edition in Estonian Chapter 3 Volume 01 P. 189 - 189 Special edition in Hungarian Chapter 3 Volume 01 P. 189 - 189 Special edition in Lithuanian Chapter 3 Volume 01 P. 189 - 189 Special edition in Latvian Chapter 3 Volume 01 P. 189 - 189 Special edition in Maltese Chapter 3 Volume 01 P. 189 - 189 Special edition in Polish Chapter 3 Volume 01 P. 189 - 189 Special edition in Slovakian Chapter 3 Volume 01 P. 189 - 189 Special edition in Slovenian Chapter 3 Volume 01 P. 189 - 189Regulation (EEC) No 1946/70 of the Commissionof 29 September 1970altering the period of validity of Regulation (EEC) No 1767/68 on the system of minimum prices for exports to third countries of flowering corms, bulbs and tubersTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community;Having regard to Council Regulation (EEC) No 234/68 [1] of 27 February 1968 on the establishment of a common organisation of the market in live trees and other plants, bulbs, roots, and the like, cut flowers and ornamental foliage, and in particular Article 7 (2) thereof;Whereas Commission Regulation (EEC) No 1767/68 [2] of 6 November 1968 on the system of minimum prices for exports to third countries of flowering corms, bulbs and tubers is valid until 31 May 1971;Whereas experience has shown that the system of minimum prices for exports established by the above-mentioned Regulation is effective; whereas, in consequence, the period of validity of that Regulation should no longer be limited;Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Live Plants;HAS ADOPTED THIS REGULATION:Article 1The second sentence of Article 4 of Regulation (EEC) No 1767/68 is hereby deleted.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 September 1970For the CommissionThe PresidentFranco M. Malfatti[1] OJ No L 55, 2.3.1968, p. 1.[2] OJ No L 271, 7.11.1968, p. 7.--------------------------------------------------